Citation Nr: 1616873	
Decision Date: 04/27/16    Archive Date: 05/04/16

DOCKET NO.  14-06 837A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial compensable disability rating for psoriasis prior to December 11, 2015, and greater than 10 percent since then.



ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from September 1984 to January 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Winston-Salem, North Carolina, that granted service connection for psoriasis and assigned an initial noncompensable disability rating, effective December 18, 2009, the date of the Veteran's claim.

In an April 2013 letter, the Veteran's attorney withdrew representation.  She is not represented by a Veteran's service organization or attorney at this time.

This matter was previously before the Board in October 2015 at which time it was remanded for additional development.  It is now returned to the Board.  

During the pendency of this appeal, by rating action dated in January 2016, the AOJ determined that the Veteran's psoriasis warranted an increased 10 percent disability rating, effective as of December 11, 2015.  Applicable law provides that absent a waiver, a claimant seeking a disability rating greater than assigned will generally be presumed to be seeking the maximum benefit allowed by law and regulation, and that a claim remains in controversy where less than the maximum available benefits are awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  The Veteran has not withdrawn the appeal as to the issue of a disability rating greater than assigned, therefore, the issue remains in appellate status.       

The Veteran's claims file has been converted into a paperless claims file via the 
Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  All records in such files have been considered by the Board in adjudicating this matter.  

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In October 2015, the Board remanded this matter so that the Veteran could be afforded a VA examination that considered scarring and disfigurement of the head, neck, and face of the Veteran that was related to her service-connected psoriasis.  Psoriasis is rated pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7816, which directs for the disability to be rated based on the surface area affected by psoriasis or on the duration of systemic treatment in a 12-month period; or that the disability be rated pursuant to Diagnostic Codes 7800-7805, which pertain to scarring and disfigurement of the head, neck, and face, or of the body, depending upon the predominant disability.  Id.

Diagnostic Code 7800, in pertinent part, provides that when rating scars of the head, face, or neck, the number of characteristic of disfigurement are to be considered.  The eight characteristics of disfigurement, for purposes of evaluation under § 4.118, are as follows:

(1)  a scar of five or more inches (13 or more centimeters) in length; 
(2)  a scar at least one-quarter inch (.6 centimeters) wide at the widest part; 
(3)  surface contour of the scar elevated or depressed on palpation;
(4)  a scar adherent to the underlying tissue; 
(5)  skin hypo-, or hyper-, pigmented in an area exceeding six square inches (39 square centimeters); 
(6)  abnormal skin texture (which is also irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 square centimeters); 
(7)  underlying soft tissue missing in an area exceeding six square inches (39 square centimeters); and 
(8)  indurated and inflexible skin in an area exceeding six square inches (39 square centimeters).

The Veteran underwent a VA skin disorders examination in December 2015.  The examiner indicated that the Veteran's skin disorder caused scarring or disfigurement of the head, face or neck, specifically described as psoriasis with scarring on the scalp and face in the form of darkened skin from previous flares.  While the examiner indicated that the skin disorder involved less than five percent of the exposed areas, the examiner did not address whether the skin disorder in the exposed areas were manifested by any of the eight characteristics of disfigurement.  The examiner did note the darkened skin, but did not identify the affected surface area as required under Diagnostic Code 7800, Note(1).  As such, the examination report is of limited probative value, and the Veteran must be afforded an additional examination.  When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination. Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992); see also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stegall v. West, 11 Vet. App. 268 (1998) (where the remand orders of the Board are not satisfied, the Board itself errs in failing to ensure compliance).

Finally, as this matter is being remanded for the reasons set forth above, any additional VA treatment records of the Veteran for her skin disability should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Accordingly, the case is REMANDED for the following action:

1.  The AOJ shall ask the Veteran to identify all locations of VA treatment or evaluation for her asserted disability and contact each VA medical facility identified by the Veteran to obtain ongoing medical treatment records pertaining thereto.  All records obtained must be associated with the Veteran's claims file.

2.  The AOJ shall schedule the Veteran for a VA examination to determine the current nature and severity of her service-connected psoriasis.  The claims file must be made available to the examiner.  All tests deemed necessary shall be conducted and the results reported in detail.  If the examination cannot be conducted during a period of flare-up of the skin disorder, the examiner must record a detailed clinical history describing the symptom manifestations during flare-ups.

The examiner is requested to provide the measurement of the percentage of the entire body and the percentage of exposed areas of the body affected by the service-connected psoriasis, including identifying the extent of area affected during flare-ups.

The examiner shall report whether systemic therapy such as corticosteroids or other immunosuppressive drugs is required and, if so, the total duration required over the past 12 months.

The examiner shall report the location and size (length and width measured in inches or square centimeters) of any scars due to the psoriasis.  Regarding any scars affecting the head, face, and neck, the examiner must identify whether there is visible or palpable tissue loss and/or gross distortion or asymmetry of one feature or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips.

The examiner must also identify any characteristics of disfigurement evident, including any: (1) scars five or more inches (13 or more cm.) in length; (2) scars at least one-quarter inch (0.6 cm.) wide at widest part; (3) surface contour of scars elevated or depressed on palpation; (4) scars adherent to underlying tissue; (5) skin hypo-or hyper-pigmented in an area exceeding six square inches (39 sq. cm.); (6) skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.); (7) underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.); and (8) skin indurated and inflexible in an area exceeding six square inches (39 sq. cm.).

Regarding any scars other than the head, face, or neck, the examiner shall report whether each scar is deep (associated with underlying soft tissue damage) or superficial; causes limited motion; unstable (frequent loss of covering over the scar); painful on examination; or causes limitation of function of the affected part.  The examiner shall report the area or areas affected by the scars in square inches or centimeters.  Scars in widely separated areas such as on two or more extremities shall be measured separately.

The examiner must indicate the effect of the Veteran's service-connected skin disability on her occupational and social functioning and her ordinary activities of daily life (including during flare-ups).  A complete rationale for any opinion expressed shall be provided.

3.  The AOJ will then readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and her representative shall be provided with a Supplemental Statement of the Case.  An appropriate period of time shall be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until she is so informed.  She has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




